The indictment, in substance, charges: That appellant, Oscar Cowan, and B.M. Williams conspired together and entered into a positive agreement with each other to obtain goods from Rice, Stix  Co., doing a wholesale dry goods business in St. Louis, Mo., under false pretenses and representations; that is, by means of the following letter, to wit: *Page 618 
                  B.M. Williams  Co.
    Hardware and Stoves.       Dry Goods, Boots, Shoes, Tinware a Specialty. 19843     and Groceries.
                         Gainesville, Texas, 6-20,1899.
                       Examined June 26, 1899. 6-22-99. Mess. Rice, Stix  Co.,      Ed Levy         JOI. St. Louis, Mo.
      Gentlemen: Please ship us at once 25 Pc fcy prints   can sell for 5c. 25 " silver greys " "   "    "  5c. Best discount 30 days.
                             Yours truly, B.M. Williams  Co.
That said goods were to be bought on credit from said Rice, Stix  Co.; and that by using the letter heads of B.M. Williams Co., they intended to induce said Rice, Stix  Co, to turn over to them the goods mentioned in the letter; and that a certain B.M. Williams was doing business on the south side of the public square in Gainesville, Texas, who was a different B.M. Williams from the alleged conspirator; and that the B.M. Williams who was doing business on the south side of the public square in Gainesville had a commercial rating throughout the United States, as well as such rating with Rice, Stix  Co.; and that by means of the letter head above set out they intended to convey the idea to Rice, Stix  Co. that B.M. Williams, who was engaged in business on the south side of the public square in Gainesville, had written the said letter. These are, in substance, the alleged false pretenses and representations.
Motion was made to quash the indictment, because it charged no offense against the law, and because the indictment shows upon its face that the alleged representations and devices are not such as were calculated to induce the parties to believe that B.M. Williams  Co. were the B.M. Williams who was doing business on the south side of the square, as alleged, and that the allegations to that effect in the indictment are simply the conclusions of the pleader. It will be noted that the only basis for the false representations is found on the letter head, as set out above. It will be further noted that the B.M. Williams who was engaged in business on the south side of the public square in Gainesville, so far as the allegations in the indictment are concerned, was engaged only in the "hardware and stove business," whereas the letter head in question shows that B.M. Williams 
Co. were engaged "in hardware, stoves; tinware a specialty; dry goods, boots, shoes, and groceries." Now, if there were any representations made by B.M. Williams  Co. going to show they were personating B.M. Williams, the hardware and stove dealer in Gainesville, Texas, it is found in the fact that the letter was written on the letter head of B.M. Williams  Co. There is no allegation showing that other representations were made. To constitute the offense, there must not only be an agreement to swindle, but there must be an intent by false representations, etc., to swindle the party who is intended to be the *Page 619 
victim of such false representations. There must be an intent to cheat or defraud. This may be inferred from false representations, however. The pretenses must consist of a statement of some pretended existing fact, made for the purpose of inducing the prosecutor to part with his property. It is not necessary that the false pretenses should be the sole inducement which moved the prosecutor to part with his property. It is sufficient that they materially contribute to this end, and without which he would not have parted with his property. Blum v. State, 20 Texas Crim. App., 578. As stated above, no false pretenses are charged that appellant and his coconspirators represented themselves to be B.M. Williams who was engaged in business on the south side of the square in Gainesville. That Rice, Stix  Co. may have entertained an opinion that appellant so intended by means of the letter head is not sufficient, unless other acts of the parties induced said Rice, Stix  Co. to believe that they were in fact the said B.M. Williams who was so engaged in business in Gainesville. If Rice, Stix  Co. so believed simply from the letter head, it was their opinion only, and not a statement of that fact by appellant. Blum v. State, supra. It was but his opinion as to the existence of a fact which was not shown by, nor deducible from, the letter head, and was not the act, declaration, or representation of defendant, or either of his coconspirators. "A false statement that a house and lot were unincumbered, when in fact they were subject to a recorded mortgage, is not a false pretense within the statute, because the party defrauded had the means of detecting it at hand, and might have protected himself by the exercise of common prudence." Commonwealth v. Grady, 13 Bush, 285. If, as stated in the indictment, Rice, Stix  Co. knew of the high commercial standing of B.M. Williams, who was engaged in business on the south side of the square in Gainesville, they were put upon notice that, if it was the same B.M. Williams, he had made a change, not only in his firm name, but in his business as well, because these facts were distinctly set forth on the letter head; for B.M. Williams had been carrying on business in his own name, which was "hardware and stoves," but the letter head shows the firm to be B.M. Williams  Co., and that they were engaged not only in "hardware and stoves," but "tinware was made a specialty," as well as "dry goods, boots, shoes, and groceries." By this letter head they were notified of the firm and business, and that it was not the same firm of B.M. Williams. Rice, Stix 
Co. were put upon notice of these changes and facts, and had the means of informing themselves, or could have used the means to inform themselves, as to whether or not it was the same man or firm with additional partners. A matter of belief and opinion on the part of Rice, Stix  Co. that the B.M. Williams  Co. who made the order was the same B.M. Williams who was doing business on the south side of the public square in Gainesville is not of itself sufficient. The indictment was drawn under article 960, Penal Code, which denounces a punishment for a conspiracy entered into in this *Page 620 
State for committing a felony in any of the other States or Territories of the United States, or in any foreign territory. There is no direct allegation in this indictment that the offense was to be committed in another State. It is inferentially charged by stating that the goods were to be purchased from Rice, Stix 
Co. in St. Louis, Mo. This is hardly sufficient. There should have been a direct averment that the conspiracy was to be consummated in another State. See White's Penal Code, sec. 1676.
It may be stated generally of this indictment that it is very lengthy, quite verbose, and there is a want of positive averment and direct allegation. It is contended by the State, however, that the indictment is sufficient, because it is not necessary to set out the means proposed to be used in perpetrating the swindle. Concede this, and there are many authorities which support the proposition. We deem it unnecessary to discuss this phase of it. Why? Because the pleader saw proper to set out the means, and when this is done they will be treated as descriptive averments. While it may be unnecessary to set out with particularity descriptive averments, yet when this has been done they can not be ignored. They form part of the indictment, and can not be treated as surplusage.
An exception was reserved to the introduction of the letter upon which the indictment was predicated. It was introduced in evidence through the witness Simpson, who answered that he had before seen the letter, and that it was handed him in the office of Rice, Stix  Co., in St. Louis, in the ordinary course of business, by Mr. Stacy, their head man; that it was handed him without an envelope, with a number of other letters, composing the morning's mail; that he only knew it had come in the mail because it was the custom for Mr. Stacy to open the mail, and hand him the letters for his department, but he did not know of his own knowledge that said letter was received through the mail. On this predicate the county attorney offered and was permitted to introduce the letter in evidence. We do not believe there was a sufficient predicate laid for its admission. The indictment being insufficient for the reasons stated, the judgment is reversed and the prosecution ordered dismissed.
Dismissed.
HENDERSON, Judge, absent. *Page 621